     Case 6:18-cv-00092-RSB-BWC Document 106 Filed 06/02/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 KENNETH CLAY,

                 Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-92

          v.

 TOOMBS COUNTY SHERIFF’S OFFICE;
 ROBYN BANKS; JAMES RON BIVENS;
 and DOUG MAYBIN,

                 Defendants.


                                            ORDER

         Presently before the Court are Plaintiff’s Objections to the Magistrate Judge’s Report and

Recommendation and his appeal of the Magistrate Judge’s Order denying his Motion to Appoint

Counsel, (doc. 100). For the reasons set forth below, the Court OVERRULES Plaintiff’s

Objections, DENIES Plaintiff’s appeal of his Motion to Appoint Counsel, and ADOPTS the

Magistrate Judge’s Report and Recommendation as the opinion of the Court.

                                          DISCUSSION

I.       Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendation

         The Magistrate Judge recommended the Court dismiss Plaintiff’s claims against the

Toombs County Sheriff’s Office and Doug Maybin, dismiss without prejudice Plaintiff’s claims

for injunctive relief, and deny as premature Plaintiff’s Motion for Summary Judgment. (Doc. 88,

pp. 1–2). However, the Magistrate Judge recommended Plaintiff’s claims for monetary damages

against Defendants Banks and Bivens be stayed pending the resolution of Plaintiff’s parallel state

court proceeding. (Id.) Plaintiff objects to the Magistrate Judge’s Report. (Doc. 100). When a
  Case 6:18-cv-00092-RSB-BWC Document 106 Filed 06/02/20 Page 2 of 3



party objects to a Magistrate Judge’s Report and Recommendation, the district court must review

the disputed portions de novo. 28 U.S.C. § 636(b)(1); Palacios v. United States, 452 F. App’x 875,

877 (11th Cir. 2011). The Court has conducted an independent and de novo review of the entire

record and concurs with the Magistrate Judge’s Report and Recommendation. (Doc. 88). In his

Objections, Plaintiff makes assertions regarding Federal Rule of Civil Procedure 56 and qualified

immunity. (Doc. 100, pp. 4–13). Plaintiff’s Objections are not responsive to the Magistrate

Judge’s recommendations. Thus, the Court OVERRULES Plaintiff’s Objections and ADOPTS

the Magistrate Judge’s recommendations as the opinion of the Court.

II.    Plaintiff’s Appeal of his Motion to Appoint Counsel

       Plaintiff appeals the Magistrate Judge’s denial of his Motion to Appoint Counsel.

(Doc. 100, pp. 13–17). A district judge must consider a party’s objections to a magistrate judge’s

order on a pretrial matter. See 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). However, the

district judge may modify or set aside that order, and reconsider the pretrial matter, only “where it

has been shown that the magistrate judge’s order is clearly erroneous or contrary to law.” 28

U.S.C. § 636(b)(1)(A); see also Fed. R. Civ. P. 72(a). The Magistrate Judge’s conclusion that

Plaintiff is not entitled to the appointment of counsel is not clearly erroneous, nor is it contrary to

law. The Court DENIES Plaintiff’s appeal. The Court’s Order dated March 3, 2020, remains the

Order of the Court. (Doc. 87).

                                          CONCLUSION

       Accordingly, the Court OVERRULES Plaintiff’s Objections and ADOPTS the Magistrate

Judge’s Report and Recommendation as the opinion of the Court. The Court DISMISSES

Plaintiff’s claims against the Toombs County Sheriff’s Office and Doug Maybin and DISMISSES

without prejudice Plaintiff’s claims for injunctive relief. The Court DENIES as premature




                                                  2
 Case 6:18-cv-00092-RSB-BWC Document 106 Filed 06/02/20 Page 3 of 3



Plaintiff’s Motion for Summary Judgment. Plaintiff’s claims for monetary damages are STAYED

pending the resolution of the parallel state court proceedings. Finally, the Court DENIES

Plaintiff’s appeal of the denial of his Motion to Appoint Counsel.

       SO ORDERED, this 2nd day of June, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                3
